            Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 1 of 47




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
AIR PRODUCTS AND CHEMICALS, INC.,                   :
                                                    :
                        Plaintiff,                  :
                                                    :        COMPLAINT
       v.                                           :
                                                    :        CIVIL ACTION NO.
BNSF RAILWAY COMPANY, CSX                           :
TRANSPORTATION, INC., NORFOLK                       :        JURY TRIAL DEMANDED
SOUTHERN RAILWAY COMPANY, and                       :
UNION PACIFIC RAILROAD COMPANY,                     :
                                                    :
                        Defendants.                 :



       This is an antitrust action brought by Plaintiff Air Products And Chemicals, Inc.

charging BNSF Railway Company, CSX Transportation, Inc., Norfolk Southern Railway

Company, and Union Pacific Railroad Company (collectively, “Defendants”) with price fixing

in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiff brings this action against

Defendants, from whom Plaintiff directly purchased unregulated rail freight transportation

services from July 1, 2003 until at least December 31, 2008 (the “Relevant Period”) and by one

or more of whom Plaintiff was assessed a rail fuel surcharge (“FSC”) for the agreed-upon

transportation. As used herein, the term “unregulated” refers to rail freight transportation

services where the rates are set by private contracts or through other means exempt from rate

regulation under federal law.

                                 NATURE OF THE ACTION

       1.       This lawsuit alleges violations of Section 1 of the Sherman Act by Defendants,

the four largest United States-based Class I railroads, during the Relevant Period. Defendants
               Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 2 of 47




have damaged Plaintiff by jointly increasing the prices Plaintiff paid Defendants to ship

products by rail.

          2.       In 2003, the four largest United States-based Class I railroads engaged in an

extraordinary series of meetings, phone calls, and email communications through which they

embarked on a conspiracy – under the guise of a fuel cost recovery program – to apply and

enforce rail fuel surcharges across their customers in order to generate profits. Defendants

BNSF Railway Company (“BNSF”), Union Pacific Railroad Company (“UP”), CSX

Transportation, Inc. (“CSX”), and Norfolk Southern Railway Company (“NS”) together

controlled about 90 percent of rail freight traffic in the United States during the Relevant Period.

Defendants used “rate-based” FSCs – i.e., surcharges that use a percentage applied to the base

rate for a shipment – as a means to impose across-the-board rate increases on rail freight

shipments, a result that would have been prohibitively difficult to achieve on a contract-by-

contract basis. Throughout the conspiracy, and despite customer pushback against Defendants’

FSCs, Defendants set aside their individual economic self-interest to undercut one another and

instead staunchly maintained their FSC program, pocketing billions of dollars in profits as a

result.

          3.       Prior to conspiring, Defendants operated as businesses should: they actively

competed against each other over rates generally and with respect to fuel recovery mechanisms

to the benefit of their customers. According to a historical study of rail rates undertaken by the

Surface Transportation Board (“STB”), “inflation-adjusted rail rates declined in every year but

one from 1985 through 2004.” Defendants were aware of, and concerned about, this trend.

According to one CSX internal analysis from 2002, this decline resulted from factors including




                                                        2
               Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 3 of 47




“some very vicious historical price wars” in the rail industry and “destructive pricing for rail

share.”

          4.       Between 2000 and 2003, Defendants independently tried to implement revenue-

enhancing policies, including uncoordinated efforts to impose stand-alone FSCs. These efforts

failed. Defendants used the inclusion or absence of FSCs as a basis to compete for each other’s

business and customers successfully resisted FSCs. They were rarely included in contracts and

more rarely collected; those seeking to impose them lost customers to competitors or

compensated customers by negotiating discounts. For example:

                • BNSF explained in a May 2002 Enterprise Wide Risk Assessment that “We are
                   challenged to mitigate the risk through fuel surcharges, particularly as the UP

                   does not use a fuel surcharge in the competitive marketplace. . . . The trucking

                   industry uses fuel surcharges but our rail competitors do not and we therefore are

                   hard pressed to achieve it. We do loose [sic] business because of that and we

                   may have to lower margin in other aspects in order to keep the business with

                   the surcharges where we do apply it.”

                • In September 2002, NS’s manager of pricing systems Pat Glennon reported to the
                   then-Senior Vice President of Marketing Services and later its CMO Don Seale

                   that “[c]ustomers are now more attuned to fuel issues and are less inclined to

                   agree to a surcharge clause,” and that eastern competitor CSX (together, the

                   “Eastern Railroads”) “appear[s] to be more lax in applying the surcharge to

                   private authorities.”




                                                        3
            Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 4 of 47




             • As late as April 2003, UP’s Bob Toy reported, “Fuel surcharge $ are melting

                away at the competition. In a downward-pressure environment, what’s on paper

                must not work in the real world.”

       5.       Moreover, since the passage of the Staggers Act in 1980, which significantly

deregulated the American railroad industry, railroads typically entered into private freight

transportation contracts that included escalation provisions tied to indexes that weighted actual

cost factors, including fuel cost. As UP President James Young acknowledged on an October

2004 earnings call, the Rail Cost Adjustment Factor (“RCAF”) “looks at actual costs through

the industry.” In that respect, Defendants were already recovering fuel costs through the RCAF

or the related All Inclusive Index (“AII”).

       6.       In March 2003, everything began to change. Rather than competing, Defendants

began coordinating FSC programs. Senior executives at the highest levels of each company

began to discuss with one another the implementation of more aggressive FSC formulas that the

Surface Transportation Board (“STB”) later found bore “no real correlation between the rate

increase and the increase in fuel costs for that particular movement to which the surcharge is

applied . . . .” In short, Defendants stopped competing and started conspiring.

       7.       On March 11, 2003, CSX internally recommended making changes to its FSC

program that would have significantly reduced the surcharges applied to shippers’ base rates.

Simultaneously, UP’s CMO Jack Koraleski was recommending escalation of UP’s FSC program

to be substantially more aggressive. The very next day, Koraleski traveled to competitor CSX

to play golf, socialize, and discuss “fuel surcharge methodology.” Within one week, CSX’s

leadership abruptly reversed course, abandoning its recommended FSC reduction and adopting a

program matching UP’s escalation.


                                                     4
            Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 5 of 47




       8.       On March 18, 2003, BNSF and NS senior executives met to discuss

“synchroniz[ing]” FSCs. Action items for the meeting attended by John Lanigan (BNSF’s

CMO) and Don Seale stated: “BNSF’s fuel surcharge is structured differently than NS, CSX and

UP. Should BNSF’s by [sic] synchronized with the other big players in the industry?” The

answer based on what followed: a resounding yes.

       9.       On March 20, 2003, CSX publicly announced a new, more aggressive FSC

program with a lower trigger and higher base-rate multiplier. On March 31, 2003, UP decided

to adopt “the same approach as the CSXT.” On April 4, 2003, UP sent a “concurrence” to

competitors that its new FSC program will “apply to most Union Pacific pricing documents for

local and interline freight movements . . . .” Upon receipt, BNSF marketing officer Paul

Anderson reacted ecstatically: “This is sweet !!! Just like the CSXT.”

       10.      On April 1, 2003, BNSF and CSX senior executives met. The agenda dictated

that CSX’s CMO Mike Giftos and BNSF’s CMO John Lanigan were to discuss “Fuel

Surcharge.” Documents also reveal that, between April 2 and 6, 2003, NS’s Seale and BNSF’s

Lanigan continued a prior discussion on “the fuel surcharge issue” at a National Freight

Transportation Association meeting.

       11.      Similar to CSX’s abandonment of a less aggressive FSC regime following a

meeting with UP in March 2003, BNSF abandoned the internal consideration of an FSC

program that could have been fairer for shippers. Between February and April 2003, BNSF had

been “[l]eaning toward [a] Cost Per Mile” FSC formula (a mileage-based FSC which could have

better correlated the resulting FSCs to actual fuel costs compared to the rate-based FSCs that

Defendants broadly implemented during the conspiracy), but abandoned this approach. Instead,

BNSF and UP (together, the “Western Railroads”) adopted nearly identical rate-based FSCs.


                                                    5
           Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 6 of 47




An internal NS analysis found that “Once [UP’s $1.35 trigger] kicks in, it exactly matches the

BNSF FSC percentage progression, including lag times and effective dates.”

         12.   Defendants’ employees recognized these new FSCs were not genuine fuel cost

recovery mechanisms as Defendants sought to portray. For example, on March 19, 2003, CSX’s

Director of Market Strategy John Couch explained that while the coordinated FSC “seems

somewhat benevolent, it is actually a large increase in fuel surcharge billings – maybe as

much as 100%.” On April 7, 2003, NS’s Manager of Pricing Systems Pat Glennon recounted

“[t]he case in favor of adopting the CSXT standard” to Don Seale and AVP Charlie Brenner,

writing the “CSXT standard clearly produces significantly more compensation, and it does it

sooner and more consistently.” On April 29, 2003, Glennon told Seale that “[b]y dropping the

base to $23 per barrel, raising the percentage yield and talking [sic] it sooner, the change is in

fact a blatant general rate increase, and will appear so to customers.”

         12.   Glennon was correct that customers saw the rate increases for what they were and

were outraged. Handwritten notes from a June 2003 meeting between CSX and UP’s senior

executives – including (i) CSX’s CEO Michael Ward, EVP and COO Al Crown, CMO Mike

Giftos, EVP Clarence Gooden, VP of Strategic Planning Les Passa, and Alan Blumenfield and

(ii) UP’s CEO Dick Davidson, President and COO Ike Evans, CMO Jack Koraleski, Head of

Operations Dennis Duffy, SVP Charley Eisele, VP and CIO Merill Bryan – reflect that the

companies’ senior executives discussed their FSC formulas and the “outcry” they were facing

from the initial rollout of their new FSC regimes. The notes also state that “Both roads starts

[sic] at a $23 trigger,” reflecting an explicit discussion of the strike price above which their

FSCs were triggered, and that the competitors “[m]ay have to revisit $23 if [fuel prices] stay

high.”

                                                      6
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 7 of 47




       13.      But, once the conspiracy was underway, they no longer had to fear customer loss

as their imposition of these rate-based FSCs industry-wide meant that customers had no leverage

to threaten taking business elsewhere. As an internal BNSF report from 2005 recognized,

however, this only worked because Defendants adhered to the scheme: “it would only take one

competitor to abandon this in an attempt to gain market share to cause this to fall.”

       14.      And, instead of undercutting their competitors to gain market share and maximize

their economic interests, Defendants maintained the scheme and imposed policies designed to

ensure their new “standard” or “published” FSCs were enforced broadly across their customers

without the waivers and discounts they had frequently offered between 2000 and 2002:

             • BNSF: On April 9, 2003, BNSF ordered, “Effective immediately and urgently

                per John Lanigan. Authority to omit FSC provision is to be granted to VP’s only

                (who will also clear with John).” On March 11, 2004, Chief Economist Samuel

                Kyei recounted the company’s policy that “Contracts requiring [CEO Matthew

                Rose’s] signature but excluding full fuel surcharge provisions will not be

                signed.”

             • UP: On December 22, 2003, a sales representative explained to a customer, “As
                a company policy, all contracts without fuel language will have fuel language

                upon renewal. This is a mandate by UP management, I have no choice.”

             • CSX: A May 2004 policy memorandum clarified that all CSX traffic would be

                “subject to fuel surcharge.” EVP of Sales and Marketing Clarence Gooden stated

                that any exception had to come through him and that he had zero exceptions as

                his goal. In 2006, VP of Industrial Products Kyle Hancock directed, “NO ONE




                                                    7
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 8 of 47




                is authorized to approve a renewal with [a base rate] increase of less than 10%”

                and “NO ONE is authorized to approve a deal WITHOUT Fuel Surcharge.”

             • NS: A 2004 email from Don Seale to his subordinates mandated “no deviation

                from NS’s published FSC without [his] prior approval.” He also rejected any

                negotiations to forego base rate increases in return for FSC application as a “shell

                game.”

15.    In the fall of 2003, BNSF and UP initiated an effort in the Association of American

Railroads (“AAR”) to get all Defendants to agree to remove fuel costs out of the weighted

RCAF and AAI indices (which already permitted the Defendants to recover all of their fuel

costs), so that they could more easily charge artificially high FSCs as a revenue enhancement

mechanism. As a result, the AAR—whose board was dominated by Defendants—created an

unprecedented All Inclusive Index Less Fuel (“AAILF”). Defendants’ conspiratorial

implementation of the AAILF allowed Defendants to move away from use of the RCAF and

more easily apply their FSCs.

       16.      Defendants worked tirelessly to achieve 100 percent FSC coverage across their

customers. All four Defendants pursued 100 percent participation goals and tracked their

progress toward attaining that goal. Defendants also policed the conspiracy by exchanging FSC

coverage data with one another. In addition, Defendants started their negotiations using the

standard FSC formula, meaning that any deviations from that standard FSC application still

resulted in supracompetitive all-in rates for shippers. Even shippers with “captive” facilities

(i.e., facilities served by only one of the Defendants) suffered from the conspiracy. For

example, NS’s chief executive officer, Charles W. Moorman, testified before Congress in 2007

that even captive shippers are subject to “competitive constraints [that] are real,” and he


                                                     8
            Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 9 of 47




expressly acknowledged that “even where there is only one railroad serving a facility, there are

market factors at play.”

           17.   Directly undermining the pretense that the FSCs were genuine fuel cost recovery

mechanisms, as oil prices skyrocketed from approximately $40 to $150 per barrel during the

Relevant Period, so did Defendants’ profits. A Senate Commerce committee report concluded

that a “review of the largest four railroads’ [SEC] filings shows just how profitable the large rail

companies have become over the last decade,” and included the following chart documenting

the significant growth in profits during the Relevant Period:




           18.   An independent 2007 study commissioned by the American Chemistry Council

and Consumers United for Rail Equity (“CURE”) similarly found that the difference between

Defendants’ FSC revenue (as publicly reported or estimated) and Defendants’ publicly reported

actual fuel costs during the period from 2003 through the First Quarter of 2007 came to over $6

billion.

                                                     9
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 10 of 47




       19.      Defendants also attributed their record revenues to FSCs. For example:

             • NS’s 2006 “[r]ailway operating revenues increased $880 million, reflecting

                higher rates, including fuel surcharges that accounted for about 40% of the

                increase and modestly higher traffic volume.”

             • BNSF’s freight revenues “increased 15 percent [in 2006] to a record high of
                $14.5 billion on double-digit increases in each of our four business units.”

                “Growth in prices and fuel surcharges drove average revenue per car/unit up 9

                percent in 2006 to $1,367 from $1,258 in 2005.”

             • UP “achieved record revenue levels [in 2006] in all six of our commodity groups,

                primarily driven by better pricing and fuel surcharges.”

             • CSX’s operating revenue increased $948 million in 2006; “the primary
                components of the revenue gain” were “continued yield management and the

                Company’s fuel surcharge program, which drove revenue per unit across all

                major markets.”

                                            PARTIES

       20.      Plaintiff Air Products and Chemicals, Inc. is a corporation organized under the

laws of the State of Delaware, with its principal place of business at 7201 Hamilton Boulevard,

Allentown, Pennsylvania 18195. During the Relevant Period, Plaintiff purchased unregulated

rail freight transportation directly from the Defendants, and during the Relevant Period, the

Defendants assessed FSCs on Plaintiff in connection with that unregulated rail freight

transportation. The prices Plaintiff paid to Defendants for unregulated rail freight transportation

services on which FSCs were imposed were greater than the prices Plaintiff would have paid



                                                    10
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 11 of 47




absent the conspiracy alleged herein. Plaintiff has therefore been injured in its business and

property by reason of Defendants’ antitrust violations.

        21.     Plaintiff purchased rate-unregulated rail freight transportation directly from

Defendants, or their subsidiaries and affiliates, or agents controlled by Defendants or their

subsidiaries and affiliates, during the Relevant Period and pursuant to agreements and other

arrangements entered into during the Relevant Period. Defendants assessed rail fuel surcharges

on Plaintiff in connection with those purchases. Plaintiff paid Defendants millions of dollars

more for rate-unregulated rail freight transportation services on which rail fuel surcharges were

imposed than Plaintiff would have paid absent the conspiracy alleged herein. As a direct result

of Defendants’ unlawful conduct, Plaintiff suffered injury to its business or property.

        20.     Defendant BNSF has its principal place of business at 2650 Lou Menk Drive,

Fort Worth, Texas 76131. BNSF is a major freight railroad operating primarily in the western

United States. BNSF has railway lines throughout the western United States and maintains

coordinated schedules with other rail carriers to handle freight to and from other parts of the

country (including in this District). During the Relevant Period, BNSF, or its subsidiaries and

affiliates, or agents controlled by BNSF or its subsidiaries and affiliates, entered into agreements

and other arrangements with Plaintiff that assessed rail fuel surcharges, sold rate-unregulated

rail freight transportation services to Plaintiff, and assessed Plaintiff rail fuel surcharges for the

agreed-upon transportation.

        21.     Defendant CSX has its principal place of business at 500 Water Street,

Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily in the eastern

United States and Canada. CSX has railway lines throughout the eastern United States and

maintains coordinated schedules with other rail carriers to handle freight to and from other parts


                                                      11
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 12 of 47




of the country (including in this District). During the Relevant Period, CSX, or its subsidiaries

and affiliates, or agents controlled by CSX or its subsidiaries and affiliates, entered into

agreements and other arrangements with Plaintiff that assessed rail fuel surcharges, sold rate-

unregulated rail freight transportation services to Plaintiff, and assessed Plaintiff rail fuel

surcharges for the agreed-upon transportation.

        22.     Defendant NS has its principal place of business at Three Commercial Place,

Norfolk, Virginia 23510. NS is a major freight railroad operating primarily in the eastern

United States. NS has railway lines throughout the eastern United States and maintains

coordinated schedules with other rail carriers to handle freight to and from other parts of the

country (including in this District). NS operates an intermodal terminal in this District located at

2400 Commerce Center Boulevard, Bethlehem, Pennsylvania 18015. During the Relevant

Period, NS, or its subsidiaries and affiliates, or agents controlled by NS or its subsidiaries and

affiliates, entered into agreements and other arrangements with Plaintiff that assessed rail fuel

surcharges, sold rate-unregulated rail freight transportation services to Plaintiff, and assessed

Plaintiff rail fuel surcharges for the agreed-upon transportation.

        23.     Defendant UP has its principal place of business at 1400 Douglas Street, Omaha,

Nebraska 68179. UP is a major freight railroad operating primarily in the western United States.

UP has railway lines throughout the western United States and maintains coordinated schedules

with other rail carriers to handle freight to and from other parts of the country (including in this

District). During the Relevant Period, UP, or its subsidiaries and affiliates, or agents controlled

by UP or its subsidiaries and affiliates, entered into agreements and other arrangements with

Plaintiff that assessed rail fuel surcharges, sold rate-unregulated rail freight transportation




                                                      12
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 13 of 47




services to Plaintiff, and assessed Plaintiff rail fuel surcharges for the agreed-upon

transportation.

        24.       Each Defendant acted as the agent of or co-conspirator with the other Defendants

with respect to the acts, violations, and common course of conduct alleged herein.

        25.       Whenever this Complaint refers to any act, deed or transaction of any

corporation, the allegation means that the corporation engaged in the act, deed or transaction by

or through its officers, directors, employees, agents or representatives while they were actively

engaged in the usual management, direction, control or transaction of the corporations business

or affairs.

                                  JURISDICTION AND VENUE

        26.       This action is brought under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

recover treble damages and reasonable attorneys’ fees and costs from Defendants for the injuries

sustained by Plaintiff by reasons of Defendants’ violations of Section 1 of the Sherman Act, 15

U.S.C. § 1.

        27.       Jurisdiction of this Court is founded on 15 U.S.C. §§ 15 and 22, and 28 U.S.C. §§

1331 and 1337.

        27.       Venue is proper in this judicial District pursuant to 15 U.S.C. § 15(a) and 22 and

28 U.S.C. § 1391, because during the Relevant Period one or more of the Defendants resided,

transacted business, were found, or had agents in this District, and a substantial part of the

events giving rise to Plaintiff’s claims occurred, and a substantial portion of the affected

interstate trade and commerce described below, has been carried out, in this District.

        28.       This Court has personal jurisdiction over each Defendant because, inter alia,

each: (a) transacted business with Plaintiff in this District; (b) directly or indirectly sold and

                                                      13
            Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 14 of 47




delivered rail transportation services in this District; (c) has substantial aggregate contacts with

this District; and (d) engaged in an illegal price-fixing conspiracy that was directed at, and had

the intended effect of causing injury to, Plaintiff in this District.

                          INTERSTATE TRADE AND COMMERCE

        29.     During the Relevant Period, Defendants accounted for over 90 percent of all rail

shipments within the United States. The AAR Policy and Economics Department reported that

railroad total operating revenue in the United States in 2006 exceeded $52 billion.

        30.     The activities of Defendants and their co-conspirators were within the flow of,

and substantially affected interstate commerce. During the Relevant Period, Defendants sold

and carried out rail shipments in a continuous and uninterrupted flow of interstate commerce to

shippers and customers throughout the United States. Each Defendant and their co-conspirators

used instrumentalities of interstate commerce to sell and market rail freight transportation

services.

        31.     The unlawful activities of Defendants have had a direct, substantial, and

reasonably foreseeable effect on interstate commerce.

I.      CONGRESS DEREGULATED THE RAILROAD INDUSTRY, AND
        CONSOLIDATION INCREASED OPPORTUNITIES FOR COLLUSION

        32.     Congress deregulated the railroad industry with passage of the Staggers Rail Act

of 1980 (“Staggers Act”). This landmark legislation marked a dramatic change in the evolution

of U.S. railroads. After decades of regulatory control over virtually every aspect of their

economic operations, railroads were free to set market rates for rail transportation.

        33.     Prior to the Staggers Act, railroads for freight transport generally would only

charge the published tariff rates filed by the railroads with the Interstate Commerce Commission



                                                       14
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 15 of 47




(“ICC”). During that era of full regulation, railroads could apply to the ICC for across-the-board

rate increases, which could lawfully be implemented on a collective basis.

        34.     Today, by contrast, 80 percent or more of all rail shipments move under private

transportation contracts, which are not rate-regulated, or are otherwise exempt from rate

regulation. For all of this rate-unregulated traffic, the railroads cannot turn to some agency –

like the previously-existing ICC – to obtain across-the-board increases in freight rates, nor can

the railroads lawfully collude to set those rates.

        35.     Since 1980, the number of Class I railroads has declined dramatically, from 35 at

the time of passage of the Staggers Act to just seven today (two of which are owned by

Canadian entities). The railroad industry is now (and was during the Relevant Period) highly

concentrated: four of these railroads – Defendants BNSF, UP, CSX and NS – operate more than

90 percent of all railroad track in the U.S. and in 2006 accounted for nearly $50 billion in total

annual revenue. Given the high fixed costs in the railroad industry and its significant barriers to

entry (i.e., the need to invest in a vast network of tracks, stations, yards, and switching facilities

that take decades to develop, and require onerous regulatory and environmental reviews and

approval), there is only a fringe or niche market of smaller carriers, and the competition offered

by these small carriers is negligible.

        36.     Although the reason for deregulation of the railroad industry was to promote

competition and lower freight rates, it is now clear that the opposite has come true – railroads

are collectively charging shippers supracompetitive rates.

II.     DEFENDANTS ATTEMPT TO RAISE RATES BEFORE THE CONSPIRACY

        37.     For many years before the Relevant Period, Defendants confronted a long-term,

structural decline in rail freight rates. Indeed, according to the Surface Transportation Board,


                                                      15
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 16 of 47




Office of Economics, Environmental Analysis & Administration Section of Economics, Study of

Railroad Rates: 1985-2007, “inflation-adjusted rail rates declined in every year but one from

1985 through 2004.” Figure 1 from the Study of Railroad Rates evidences that trend:




       38.     Between 2000 and early 2003, the three-year period preceding the Relevant

Period, Defendants unilaterally took various actions designed to increase rail freight prices and

revenues. These uncoordinated actions included, among other things, unilateral attempts by the

individual Defendants to apply stand-alone FSCs. Indeed, in March 2001, Defendants

considered but expressly decided not to create an industry-standard FSC.

       39.     During this period, Defendants acting on their own had limited success when

trying to boost rates and revenues including through FSCs. The trend reflected in the STB data

above was brought about by various factors, including what Defendant CSX characterized in an


                                                    16
           Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 17 of 47




internal analysis as “some very vicious historical price wars” and “destructive pricing for rail

share.” A 2002 BNSF “risk assessment” described this problem, while at the same time

foreshadowing the eventual coordination Defendants would agree upon to solve this problem:

       The dynamic that is involved in that is our competition, particularly in the rail industry,
       not being able to improve revenue through adequate rate increases. We need to be able to
       achieve price rate improvement. How can we do this if the other competing railroads do
       not do this at the same time? We are still not together as an industry. We are fighting
       for revenue share as opposed to rate adequacy.

       40.      During this era of competition, Defendants’ efforts to impose FSCs were met by

customer resistance and FSCs were applied only sporadically to a limited number of shippers.

During this period, Defendants acknowledged their failure to contract for and collect FSCs. By

way of example:

       •     NS: In June 2000, VP Thomas Brugman reported, “Customers are picking up on the

             surcharge situation and are starting to get nasty.” VP Jeffrey Heller directed his

             group to “discontinue billing and waive outstanding [FSCs] immediately” for

             “[c]ontract customers who have refused to pay the FSC and are not paying it.” The

             same month, Director of Marketing Ken Yopp made plans to keep “track of lost

             business [sic] account [sic] the FSC.” In September 2002, manager of pricing

             systems Pat Glennon reported to SVP of Marketing Services Don Seale that

             “[c]ustomers are now more attuned to fuel issues and are less inclined to agree to a

             surcharge clause,” and that eastern competitor CSX “appear[s] to be more lax in

             applying the surcharge to private authorities” and “[t]his does have competitive

             implications for NS.” Glennon testified that in 2001 and 2002, FSCs were only

             “theoretically billable.”



                                                     17
 Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 18 of 47




• CSX: In August 2000, CSX reported at a staff meeting that it could collect only 67.4

   percent of the then-modest FSCs it had billed over the preceding nine months. EVP

   of Sales and Marketing Clarence Gooden testified that CSX’s FSC coverage was

   “very low” and that he was “embarrassed” by the figure.

• BNSF: In May 2002, BNSF’s Enterprise Wide Risk Assessment explained, “We are
   challenged to mitigate the risk through fuel surcharges, particularly as the UP does

   not use a fuel surcharge in the competitive marketplace. . . . The trucking industry

   uses fuel surcharges but our rail competitors do not and we therefore are hard

   pressed to achieve it. We do loose [sic] business because of that and we may have to

   lower margin in other aspects in order to keep the business with the surcharges

   where we do apply it.” In January 2003, EVP and CMO Charles Schultz told

   Chairman, President, and CEO Matthew Rose and other executives, “any increase in

   fuel surcharges would result in a decrease in prices of the same amount in order to

   remain competitive.” Schultz’s successor John Lanigan testified BNSF’s FSC

   coverage was “low” in January 2003 – “in the 25 to 30 percent range.”

• UP: Current EVP and CFO Robert Knight Jr. testified that between 2000 and 2002,

   “[t]here were some isolated situations where there were surcharges, but . . . no policy

   position.” UP implemented an FSC program in December 2002, but initially limited

   the application of that program to certain tariffs and circulars and exempted private

   shipments in its Industrial Products group from FSCs. This was true even though

   FSCs were generally not triggered and only “theoretically billable.” And in April

   2003, Director Bob Toy reported, “Fuel surcharge $ are melting away at the




                                           18
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 19 of 47




             competition. In a downward-pressure environment, what’s on paper must not work in

             the real world.”

       41.      The reason Defendants were not able to achieve broader FSC coverage was clear:

Defendants were concerned about losing business to other Defendants that did not apply FSCs,

made concessions, or otherwise applied FSCs less aggressively. Defendants expressed these

concerns internally and, in fact, lost business through FSC competition. Each Defendant also

frequently agreed not to apply FSCs in the face of shipper objections.

       42.      For example, in May 2002, BNSF reported that it was challenging to impose

FSCs because its main western competitor, “UP[,] does not use a fuel surcharge in the

competitive marketplace.” It continued, “rail competitors do not [use FSCs] and we therefore

are hard pressed to achieve it. We do loose [sic] business because of that and we may have to

lower margin in other aspects in order to keep the business with the surcharges where we do

apply it.” In January 2003, NS reported that its main eastern competitor CSX “appear[s] to be

more lax in applying the surcharge to private authorities” and “[t]his does have competitive

implications for NS.”

       43.      And, in May 2003, BNSF announced that it would reduce its standard FSC to 2

percent from 5 percent in May 2003 because a 5 percent FSC “would be significantly higher

than several competing railroads and that we might place ourselves, as well as our patrons, at a

competitive disadvantage.” In response, UP observed internally that “Fuel surcharge $ are

melting away at the competition. In a downward-pressure environment, what’s on paper must

not work in the real world.”

       44.      Another impediment to broad application of FSCs during this period was the so-

called Rail Cost Adjustment Factor, or “RCAF.” The RCAF is a weighted index that accounts


                                                   19
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 20 of 47




for all significant input costs, including fuel. The RCAF was utilized in multi-year contracts as

a formula to adjust prices to account for increasing (or decreasing) input costs.

       45.     Defendants recognized that imposing a stand-alone FSC where fuel price

increases were already covered by the RCAF would be perceived by shippers as “double

dipping.” For example, Pat Glennon, at the time NS’s director of price administration, observed

that “[p]hilosophically, it is hard to defend applying both a FSC and an index based rail cost

recovery formula, particularly now that we are significantly increasing the FSC percentages.”

       46.     As a result, the number of shippers covered by stand-alone, rate-based FSCs was

relatively low before the Relevant Period, and FSCs did not contribute significantly to

Defendants’ revenues or bottom lines.

III.   DEFENDANTS CONSPIRE IN 2003 TO RAISE PRICES BY ESTABLISHING
       AND BROADLY ENFORCING A COORDINATED RATE-BASED FSC
       PROGRAM AS MEANS TO INCREASE ALL-IN RATES

       47.     By 2003, Defendants’ initial attempts to apply rate-based FSCs on their own

taught them an important lesson: they could not achieve their revenue enhancement objectives

unless the FSC was widely applied on a coordinated basis by all four Defendants. Absent

coordination, a railroad seeking to impose FSCs more aggressively than its competitors would

risk losing business to another railroad who imposed no FSC or whose FSC policies were more

flexible. By early 2003, it became apparent to Defendants that they would encounter difficulties

making their FSC policies “stick” absent an industry-wide agreement.

       48.     Thus, beginning in the spring of 2003, Defendants’ senior executives – including

their CEOs and top sales/marketing executives – engaged in an extraordinary series of in-person

meetings, phone calls, and email communications concerning the establishment of a new FSC




                                                    20
        Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 21 of 47




program. The purpose of these communications was to discuss, and agree upon, FSC policies

and practices intended to apply across-the-board to shippers industry-wide.

       49.      The FSC programs that Defendants implemented between March 2003 and

January 2004 by mutual agreement are exactly the sort of industry standard FSC that

Defendants’ senior executives discussed.

       50.      On March 11, 2003, CSX internally recommended making changes to its FSC

program that would have significantly reduced the surcharges applied to shippers’ base rates.

       51.      That same day, UP issued a “Revised Fuel Surcharge Recommendation” and

“Proposal” attributed to UP CMO Jack Koraleski. Under the UP “Revised” proposal, FSCs

were more aggressive, escalating at roughly twice the rate of the formula CSX had internally

recommended. The “Revised Surcharge proposal” retained the $28 WTI strike price of UP’s

existing program but would increase by 0.4 percent for every $1 increase in the WTI index,

compared to UP’s existing formula, which called for a 2.0 percent increase for every $5 increase

in the WTI index.

       52.      The following day, Koraleski traveled to CSX to play golf, socialize, and discuss

“fuel surcharge methodology.” Beforehand, Koraleski and CSX’s executive vice president of

sales and marketing, Clarence Gooden “talked on” the subject of “[f]uel surcharge

methodology.”

       53.      On March 19 and 20, 2003, within one week of the UP-CSX meeting on “fuel

surcharge methodology,” CSX publicly announced a new FSC policy. The program retained the

lower $23 WTI trigger that CSX had proposed but abandoned the planned change to a relaxed

escalation schedule, and instead adopted the more aggressive escalation formula contemplated in

UP’s “Revised Surcharge proposal.” Thus, under CSX’s new FSC policy, CSX would assess a


                                                    21
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 22 of 47




0.4 percent FSC when the price of oil on the West Texas Intermediate (WTI) index exceeded

$23 per barrel, and an additional 0.4 percent for every dollar increase above $23.48.

       54.     Further, unlike its predecessor program, which required the price of oil to exceed

the threshold price ($28 per barrel under the old program) for 30 consecutive days, CSX’s new

program would be based on the average price of oil from the preceding month. CSX reasoned

that while these modifications to its FSC program might “seem[] somewhat benevolent,” they

would actually result in “a large increase in fuel surcharge billings – maybe as much as 100%.”

       55.     On March 31, 2003, less than two weeks after CSX’s announcement,

UP decided to adopt “the same approach as the CSXT.” Following the CSX approach, UP

would impose a 0.4 percent FSC at a monthly-average WTI “trigger” price of $23 (i.e. the index

price at which FSCs begin), and assess an additional 0.4 percent charge for every dollar increase

in the WTI index above $23. BNSF, which had previously discussed the need for a

“synchronized” FSC policy with NS, had a predictably positive reaction to UP’s announcement:

“This is sweet!!!! Just like the CXST.”

       56.     On March 18, 2003, NS and BNSF senior executives – including NS’s

Chairman, President, and CEO David Goode, Vice Chairman and COO Steve Tobias, Vice

Chairman and CFO Hank Wolf, VP and CMO Ike Prillaman, SVP of Planning Jim McClellan,

VP of Intermodal Mike McClellan, SVP of Transportation Mark Manion, SVP of Marketing

Services Don Seale, BNSF’s Chairman, President, and CEO Matt Rose, current President and

CEO and then-VP and COO Carl Ice, CMO John Lanigan, CFO Tom Hund, VP of Network

Strategy Pete Rickershauser, VP of Consumer Products and head of intermodal activities Steve

Branscum – met and discussed how the FSC programs of all four Defendants were structured,

and then adopted an “action item” for the BNSF and NS senior marketing officers to address


                                                   22
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 23 of 47




“synchroniz[ing]” BNSF’s FSC program with the programs of the other Defendants. This

discussion point was assigned to NS’s Seale and BNSF’s Lanigan.

       57.     On March 27, 2003, Seale wrote to Lanigan that at an upcoming trade association

meeting, he wanted to talk about “the fuel surcharge issue we discussed in Norfolk.”

       58.     The trade association meeting was the biannual National Freight Transportation

Association (“NFTA”) meeting that took place on April 2-6, 2003 at the Wigwam resort, in

Litchfield Park, Arizona. Each of the Defendants attended the meeting. Almost immediately

following the NFTA meeting, a new internal directive was issued at BNSF that was designed to

ensure across-the-board FSC application: “Effective immediately and urgently per John

Lanigan[:] Authority to omit FSC provision is to be granted to VP’s only (who will also clear

with John).”

       59.     On April 1, 2003, CSX CMO Mike Giftos and BNSF CMO John Lanigan met in

Jacksonville, FL to discuss “Fuel Surcharge.”

       60.     In early 2003, BNSF had been leaning toward a mileage-based FSC and trying to

drum up support within the industry for a mileage-based FSC formula. But on May 7, 2003 –

approximately one month after the NFTA meeting and its meeting with CSX – BNSF

abandoned that effort. Instead, it changed its FSC program to make it more aggressive by

decreasing the formula’s trigger price from an amount based on the per-gallon price of diesel

fuel reflected in the HDF index, to $1.25, a number that “reflected the $23 WTI crude price used

by UP.”

       61.     Moreover, before this time, the FSC had been adjusted monthly based on the

WTI Index. The BNSF FSC had been based on the HDF Index. In or about July 2003, UP

switched to the HDF Index. From that point on, BNSF and UP (the “Western Railroads”)


                                                   23
           Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 24 of 47




moved in lockstep and charged the exact same FSC percentage for each month of the Relevant

Period.

          62.   BNSF and UP agreed to administer the HDF Index in precisely the same way.

Whenever the U.S. average price of diesel fuel as measured by the HDF Index equaled or was

lower than $1.35 per gallon, no FSC was applied. When the HDF Index exceeded $1.35 per

gallon, however, BNSF and UP both applied an FSC of 0.5 percent for every five cent increase

above $1.35 per gallon. So, for example, if the HDF Index rose to $1.55 per gallon, BNSF and

UP would apply an FSC of 2 percent. The FSC would increase 2 percent for every 20 cent

increase in the HDF Index.

          63.   The Western Railroads also coordinated when they would change their FSC.

They agreed that the FSC would be applied to shipments beginning the second month after the

month in which there was a change in the HDF Index average price calculation. So, for

example, if the HDF Index average price changed in January, the Western Railroads would

announce their new FSC percentage on February 1 (always on the first day of the month), and

then apply the FSC to shipments in March. The Western Railroads published their monthly FSC

percentages on their websites, making any deviation from cartel pricing easily detectable.

          64.   The Western Railroads’ agreed-upon coordination is reflected in their

simultaneous selection and adoption of the same novel, arbitrary, and complex combination of

features for their FSC programs, including use of the HDF Index for FSCs, setting the trigger

point at $1.35 per gallon of diesel fuel, and applying the FSC in the second calendar month after

the HDF Index average price had changed. The similarities are both too precise and too

comprehensive to have been independent responses to any common market phenomenon that the

Defendants were facing.


                                                   24
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 25 of 47




       65.     UP’s move to the same fuel price index used by BNSF in July of 2003 is striking

evidence of concerted conduct in light of the fact that, just two months before, UP had

announced a different modification to its existing FSC program. In April of 2003, UP made

modifications to the trigger points it used for adjusting FSCs in its program, but did not change

the index it employed. The fact that, just two months later, UP switched indices and began

charging exactly the same FSCs as BNSF is further evidence that this switch was the result of

concerted conduct.

       66.     As to NS, between March 2003 and December 2003, while positioning itself to

quickly implement the FSC first announced by CSX, NS had regular discussions with the other

Defendants, including discussions of what FSC was “acceptable” to them and the desirability of

an industry-standard FSC.

       67.     As it had planned and prepared for from March 2003 onward, NS announced in

January 2004 that it was adopting, effective March 1, 2004, a new FSC policy, which mimicked

the policy announced by CSX in March 2003 and was intended to “standardize” NS’s FSC with

the FSCs of the other Defendants. As with CSX’s program, NS would assess a 0.4 percent FSC

when the price of oil on the WTI index exceeded $23 per barrel, and an additional 0.4 percent

for every dollar increase thereafter. Also like CSX, NS’s program would be based on the

average price of oil for the preceding month rather than the prior requirement of thirty

consecutive days.

       68.     After NS’s announcement, all four Defendants had essentially uniform FSCs and

remained in synch throughout the Relevant Period.




                                                    25
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 26 of 47




IV.     DEFENDANTS’ CONSPIRACY DROVE CREATION OF NEW ALL-
        INCLUSIVE INDEX LESS FUEL (AIILF)

        69.     Even after having agreed to coordinate their FSCs, however, Defendants still

faced a significant barrier to widespread use of FSCs: widely-used private contracts had cost

escalation provisions that already accounted for fuel costs. BNSF, UP, CSX and NS agreed to

solve this problem by conspiring to remove fuel from the widely-used cost escalation indexes,

thereby paving the way for widespread imposition of the new FSC program in which all four of

the Defendants could participate, and from which all four could earn excessive profits.

        70.     In the fall of 2003, BNSF and UP initiated an effort in the AAR to get all

Defendants to agree to take fuel costs out of the weighted RCAF and AII, and instead apply

artificially high FSCs as a revenue enhancement mechanism: that is, use the “surcharge” to

charge a percentage increase on the total cost of the freight transport, regardless of the actual

cost of fuel for that transport job.

        71.     Pursuant to the agreements among Defendants BNSF, UP, CSX and NS, the

Defendants, who dominate the AAR board, caused the AAR to announce in December 2003 the

creation of an unprecedented, new All Inclusive Index Less Fuel (the “AIILF”). This new index

was similar to the AII and the RCAF, except that this new index excluded fuel as a component.

The AAR announcement in December 2003 stated: “This issue of AAR Railroad Cost Indexes

inaugurates a new index: the All-Inclusive Index Less Fuel. This index is calculated using the

same components and methods as the All-Inclusive Index uses for the Rail Cost Adjustment

Factor, with the exception of the exclusion of the fuel component.” This announcement, and the

underlying decision to create the new index, were the collective action of the Defendants, and

could not have been accomplished without the conspiracy. The new AIILF specified the fourth

quarter of 2002 as its base period.

                                                     26
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 27 of 47




       72.     Defendants BNSF, UP, CSX and NS conspired to cause the AAR to inaugurate

the AIILF so that they could begin assessing separate, stand-alone FSCs, applied against the

total cost of rail freight transportation, and coordinate that practice. The creation of this new

index was an important, carefully-planned step taken collectively by the Defendants to allow

implementation and continuation of their price fixing conspiracy – a conspiracy that would

enable the Defendants to widely impose price increases on the entire cost of rail freight transport

and thereby obtain additional revenues far beyond any actual increases in fuel costs. This step

was a notable departure from past practice and marked the first time that the AAR created a cost

escalation index without a fuel cost component.

       73.     Defendant BNSF has admitted that it worked through the AAR to accomplish this

revenue-generating measure in 2003. When asked how BNSF would be able to apply the new

revenue-based FSCs into contracts with coal shippers, John Lanigan, BNSF’s Chief Marketing

Officer, responded that BNSF would be able to do so because of the changes made to the RCAF

through the AAR. Referring to Matthew K. Rose, BNSF’s Chairman, President, and CEO,

Lanigan stated: “What happened last year, and Matt led the charge on there, is that there’s a

new index that [the AAR] has that’s basically an index without fuel. … So we’ll do RCAF less

fuel plus a direct fuel surcharge in the future.” (emphasis added).

       74.     Almost immediately after the announcement in December 2003 of the new AIILF

(the cost escalation index without fuel), and pursuant to the conspiracy, Defendants CSX and NS

(the “Eastern Railroads”), suddenly moved in lockstep with their FSCs based on the WTI Index.

This move into lockstep was part and parcel of, and flowed from, the aforementioned

agreements reached and implemented by BNSF, UP, CSX and NS in late 2003.




                                                     27
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 28 of 47




       75.     Specifically, the Eastern Railroads agreed to apply an FSC whenever the monthly

average WTI price exceeded $23 per barrel of crude oil. When that happened, the Eastern

Railroads’ rates were increased 0.4 percent for every $1 that the price of WTI oil exceeded $23

per barrel. So, for example, if the price of WTI oil was $28 per barrel, the FSC percentage

would be 2 percent. The FSC would be adjusted upward at 2 percent for every $5 increase in

the WTI average price.

       76.     The Eastern Railroads also coordinated when they would change their FSC – two

calendar months after the WTI Index had adjusted – thereby adopting the same FSC price timing

used by the Western Railroads. For example, if the WTI average price exceeded $23 per barrel

in January, the Eastern Railroads would assess the applicable FSC percentage to all bills of

lading dated in the month of March. In this way, Defendants could apply exactly the same FSC

percentage month after month. The Eastern Railroads published their monthly FSC percentages

on their websites, making any deviation from cartel pricing easily detectable.

       77.     The Eastern Railroads’ coordination is reflected in their simultaneous selection

and adoption of the same novel, arbitrary and complex combination of features for their FSC

programs: including using the WTI Index for FSCs, setting the trigger point at $23 per barrel,

and applying the FSC in the second calendar month after the average price of WTI oil had

changed. The similarities, and the coordination with the Western Railroads, are too precise and

too comprehensive to have been independent responses to any common market phenomenon

that the Defendants were facing.

       78.     There was no legitimate business justification or natural explanation for the

collective action of BNSF, UP, CSX and NS to cause the AAR to adopt and publish the AIILF.

Such a “revenue-based” FSC bore no direct relationship to Defendants’ actual increase in fuel


                                                   28
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 29 of 47




costs. The FSC program was not a cost recovery mechanism, but a revenue enhancement

measure that could only have been accomplished by the Defendants’ conspiratorial action of

removing fuel from the widely used cost escalation indexes. The AII and RCAF both included a

fuel cost component, and the Defendants had used these indices for decades to measure fuel-cost

increases. As an empirical matter, the fuel component of the AII and RCAF would have

permitted the Defendants to recover all of their increased fuel costs throughout the Relevant

Period. Thus, the motivation of BNSF, UP, CSX and NS in collectively causing the adoption of

the AIILF could not have been greater fuel cost recovery or more efficient fuel cost recovery.

       79.     The actions by Defendants thus were not independent responses to a common

problem of increasing fuel costs. Rather, the only purpose in taking these collective actions was

to begin wide application of more aggressive stand-alone FSCs to revenue (i.e., the entire base

rate for the freight shipment), not costs; to act in concert with one another in setting FSC prices

and demanding them from shippers and customers; and to ensure collective enforcement of the

program. That is, pursuant to their conspiracy, Defendants would now be able to undermine

resistance from shippers and begin across-the-board application of the supposed fuel cost

increase percentage to the entire cost of the freight shipment (notwithstanding that fuel only

accounts for a portion of the costs of the shipment). Through this collective action, Defendants

BNSF, UP, CSX and NS planned to use the stand-alone FSC as an easy way to dramatically

increase profits without having to wait for new rail capacity to come on line to meet growing

demand – so long as these railroads participated by not competing on FSC prices to undercut

one another.

       80.     In November of 2004, BNSF’s CMO John Lanigan “visit[ed] with his railroad

counterparts at the upcoming NEMC [Network Efficiency Management Committee] / SOMC

                                                     29
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 30 of 47




[Safety & Operations Management Committee] meeting in Kansas City to judge the appetite for

a mileage-based FSC program.” The other Defendants “pushed back as expected.” Again,

Defendants had collectively rebuffed the concept of an FSC that could potentially be more

correlated with actual fuel costs, agreeing instead to continue charging supracompetitive

ratebased FSCs.

       81.     With the conspiracy underway, the two Western Railroads, using the HDF Index,

moved in lockstep and charged virtually identical FSCs on a monthly basis throughout the

Relevant Period. The chart below shows that the FSC percentages charged by the Western

Railroads for freight shipments varied before the Relevant Period began, but were identical

starting in July 2003:

              MONTHLY FSC PERCENTAGES – WESTERN RAILROADS

                            MONTH             BNSF            UP
                             Jun-02            1%             0%
                             Jul-02            1%             0%
                             Aug-02            0%             0%
                             Sep-02            0%             0%
                             Oct-02            1%             0%
                             Nov-02            2%             0%
                             Dec-02           2.5%            0%
                             Jan-03            2%             2%
                             Feb-03            2%             2%
                             Mar-03           2.5%            2%
                             Apr-03           4.5%            2%
                             May-03            2%             2%
                              Jun-03          3.0%           2.0%
                              Jul-03          2.5%           2.5%
                              Aug-03          2.0%           2.0%
                              Sep-03          2.0%           2.0%
                              Oct-03          2.5%           2.5%


                                                   30
Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 31 of 47




               MONTH        BNSF         UP
               Nov-03       2.5%        2.5%
               Dec-03       2.5%        2.5%
                Jan-04      2.5%        2.5%
                Feb-04      2.5%        2.5%
               Mar-04       3.5%        3.5%
               Apr-04       3.5%        3.5%
               May-04       4.0%        4.0%
                Jun-04      4.5%        4.5%
                Jul-04      5.0%        5.0%
               Aug-04       5.0%        5.0%
                Sep-04      5.0%        5.0%
                Oct-04      6.0%        6.0%
               Nov-04       7.0%        7.0%
               Dec-04       9.0%        9.0%
                Jan-05      9.0%        9.0%
                Feb-05      8.0%        8.0%
                Mar-05      7.5%         7.5%
                Apr-05      8.0%         8.0%
                May-05      10.0%       10.0%
                Jun-05      10.5%       10.5%
                Jul-05      9.5%         9.5%
                Aug-05      10.5%       10.5%
                Sep-05      11.5%       11.5%
                Oct-05      13.0%       13.0%
                Nov-05      16.0%       16.0%
                Dec-05      18.5%       18.5%
                Jan-06      13.5%       13.5%
                Feb-06      12.0%       12.0%
                Mar-06      12.5%       12.5%
                Apr-06      12.5%       12.5%
                May-06      13.5%       13.5%
                Jun-06      15.0%       15.0%
                Jul-06      16.5%       16.5%
                Aug-06      16.5%       16.5%


                                31
        Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 32 of 47




                            MONTH            BNSF            UP
                             Sep-06          17.0%          17.0%
                             Oct-06          18.0%          18.0%
                             Nov-06          15.5%          15.5%
                             Dec-06          13.0%          13.0%
                             Jan-07          13.0%          13.0%
                             Feb-07          14.0%          14.0%
                             Mar-07          12.5%          12.5%
                             Apr-07          12.5%          12.5%
                             May-07          14.5%          14.5%
                             Jun-07          16.0%          16.0%

83.    Figure A reflects the Western Railroads’ lockstep standard rail fuel surcharges.




84.    As detailed above, there also was uniformity among the Eastern Railroads in the monthly

FSC percentages, based on the WTI Index, which they charged customers for most of the

Relevant Period. The chart below shows that the FSC percentages charged by Defendants CSX


                                                   32
        Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 33 of 47




and NS for carload shipments varied before the Relevant Period, but were identical starting in

March 2004:

              MONTHLY FSC PERCENTAGES – EASTERN RAILROADS
                            MONTH             CSX             NS
                             Jun-03           2.4%            2%
                             Jul-03           2.4%            2%
                             Aug-03           3.2%            2%
                             Sep-03           3.2%            2%
                             Oct-03           3.6%            2%
                             Nov-03           2.4%           2.0%
                             Dec-03           3.2%           2.0%
                             Jan-04           3.6%           2.0%
                             Feb-04           4.0%            2%
                            Mar-04            4.8%           4.8%
                             Apr-04          4.8%            4.8%
                             May-04          5.6%            5.6%
                             Jun-04          5.6%            5.6%
                             Jul-04          7.2%            7.2%
                             Aug-04          6.4%            6.4%
                             Sep-04          7.2%            7.2%
                             Oct-04          8.8%            8.8%
                             Nov-04          9.2%            9.2%
                             Dec-04          12.4%          12.4%
                             Jan-05          10.4%          10.4%
                             Feb-05          8.4%            8.4%
                             Mar-05          9.6%            9.6%
                             Apr-05          10.0%          10.0%
                             May-05          12.8%          12.8%
                             Jun-05          12.4%          12.4%
                              Jul-05         10.8%          10.8%
                              Aug-05         13.6%          13.6%
                              Sep-05         14.4%          14.4%
                              Oct-05         16.8%          16.8%



                                                   33
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 34 of 47




                                  MONTH                CSX               NS
                                   Nov-05             17.2%             17.2%
                                   Dec-05             16.0%             16.0%
                                   Jan-06             14.4%             14.4%
                                   Feb-06             14.8%             14.8%
                                   Mar-06             17.2%             17.2%
                                   Apr-061            15.6%             15.6%
                                   May-06             16.0%             16.0%
                                   Jun-06             18.8%             18.8%
                                   Jul-06             19.2%             19.2%
                                   Aug-06             19.2%             19.2%
                                   Sep-06             20.8%             20.8%
                                   Oct-06             20.4%             20.4%
                                   Nov-06             16.4%             16.4%
                                   Dec-06             14.4%             14.4%
                                   Jan-07             14.8%             14.8%
                                   Feb-07             16.0%             16.0%
                                   Mar-07             12.8%             12.8%
                                   Apr-07             14.8%             14.8%
                                   May-07             15.2%             15.2%
                                    Jun-07            16.4%             16.4%

        85.      Figure B reflects the Eastern Railroads’ lockstep standard rail fuel surcharges.




1
  On April 24, 2006, NS announced that it would “revise its fuel surcharge program,” assessing a 0.3 percent
surcharge when the price of oil on the WTI index exceeded $64 per barrel, and an additional 0.3 percent for every
dollar increase above $64 per barrel. While NS claimed to the STB that it was rebasing because of a “decision to
reduce its fuel surcharge percentage,” NS had calculated the rebased fuel surcharge “to bake in FSC [the existing
fuel surcharges] to [base] rate.” NS had determined that a 16.4 percent base rate increase would allow it a “full %
[fuel surcharge] pass thru” under the new program. Importantly, NS executives discussed the rebasing plan with its
counterparts at the other Defendants, who recognized that the new FSC program was an economic wash compared
to the program announced in late 2003 (which continued to apply to shippers under earlier contracts in any event).


                                                            34
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 35 of 47




       86.     In stark contrast to this uniformity in FSC percentages, fuel cost as a percentage

of operating cost and fuel efficiency differs widely among the Defendant railroads. Absent

collusion, it is extremely unlikely that Defendants, in both the east and the west, would

independently price their FSCs to arrive at the identical percentage month after month, year after

year. The fact that Defendants moved in uniform lockstep indicates that Defendants were

coordinating their behavior and conspired to fix prices for FSCs. In addition, the advance

announcements of each Defendant’s FSCs was an important implementation and enforcement

mechanism for the conspiracy.

       87.     Although Defendants began to adjust their FSC programs after the 2007 STB

ruling discussed below – including, in some cases, by adopting mileage based FSCs –

Defendants continued to engage in discussions concerning FSCs following the STB ruling, and

to apply rate-based FSCs that are the subject of this case to their shippers pursuant to agreements

entered into before the STB Ruling.
                                                    35
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 36 of 47




         88.    While the above formulas and percentages reflect the FSCs applied by

Defendants to their carload businesses (i.e., shipments that travel from origin to destination only

by railcars), Defendants also coordinated with respect to the FSCs applied to their intermodal

business (i.e., shipments that travel by rail and one other mode of transportation such as truck or

ship).

         89.    The direct heads of Defendants’ intermodal businesses attended conspiratorial

meetings. NS’s VP of Intermodal Mike McClellan and BNSF’s VP of Consumer Products and

head of intermodal activities Steve Branscum participated in the March 2003 meeting at which

their railroads discussed how the FSC programs of all four Defendants were structured, and then

adopted an “action item” for the BNSF and NS senior marketing officers to address

“synchroniz[ing]” BNSF’s FSC program with the programs of the other Defendants. CSX’s

Alan Blumenfield, his predecessor Les Passa, and UP’s Brad King EVP of Network Design and

Integration participated in the June 2003 meeting at which CSX and UP’s senior executives

discussed their FSC formulas, their FSC strike prices, and the “outcry” they were facing from

the initial rollout of their new FSC regimes. UP’s intermodal group regularly imposed

adjustable FSC provisions and their practice was to adjust them on ad hoc bases to align with

BNSF’s FSCs. In fall of 2003, CSX and BNSF officers exchanged percentages of intermodal

business that “either had fuel surcharges or an escalator on the revenue.”

         87.    Moreover, Defendants’ intermodal business was led by the same senior

executives who conspired to impose synchronized FSCs. Intermodal was not treated separately

and apart from carload traffic. When Defendants met to conspire, they did not limit their

discussions to carload traffic.




                                                    36
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 37 of 47




V.     IMPLEMENTATION OF THE SCHEME: DEFENDANTS’ ACROSS-THE-
       BOARD APPLICATION OF FSCs

       88.     Defendants recognized that their coordinated FSCs were more aggressive and

could generate substantially more revenue. For example, describing the new FSC program that

resulted from Defendants’ coordination, CSX’s John Couch remarked: “While the above seems

somewhat benevolent, it is actually a large increase in fuel surcharge billings – maybe as much

as 100%.” In addition, an internal NS email from April 2003 remarked, “By dropping the base

to $23 per barrel, raising the percentage yield and talking [sic] it sooner, the change is in fact a

blatant general rate increase, and will appear so to customers.”

       89.     Defendants recognized that their new aggressive FSC program could be

undermined by resistance from shippers and competition between the Defendant railroads. A

2003 internal NS memorandum recognized that moving to the more aggressive formula would

“run the risk of losing the surcharge altogether. . . . The loss of the FSC clause with just a few

major customers could offset some of the gains derived from the new FSC.” And, in a 2005

BNSF “Risk Assessment” memorandum, BNSF observed the “risk that competitors reverse

course on using a fuel surcharge” to gain market share, recognizing that “it would only take one

competitor to abandon this in an attempt to gain market share to cause this to fail.”

       90.     To ensure that shipper resistance would be muted, and to achieve their

conspiratorial goals, each Defendant adopted policies to apply FSCs to 100 percent of its traffic

and tracked its progress toward attaining that goal. For example, in 2004, BNSF marketing

leadership began an initiative to monitor FSC “adherence” on a quarterly basis. These

adherence reports track topics such as FSC revenue, the amount of newly-issued price

authorities including FSCs, and top opportunities (e.g., shippers with expiring contracts that do

not include an FSC). The reports – showing increasing FSC coverage each year – were
                                                      37
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 38 of 47




presented to the chief marketing officer with a goal of achieving a 100 percent participation rate

for BNSF’s shippers.

         91.   CSX also monitored its effectiveness in applying FSCs to its shippers, and started

tracking its progress toward implementing its FSC mandate – that “[e]verything is subject to fuel

surcharge.” CSX tracked the progress that its individual marketing teams were making toward

widespread FSC application, and tracked contracts without FSCs to ensure they would receive

FSCs upon renewal.

         92.   Starting in early 2004, UP engaged in similar analyses. An analysis of

UP’s FSC coverage was also performed for the chief marketing officer – who had requested

“each of the business teams to be looking for ways to expand fuel surcharge coverage in 2004.”

         93.   NS also tracked its ever-expanding FSC coverage and NS’s Don Seale instructed

his team to identify “the largest remaining contracts (including annual revenue involved) that do

not have fuel surcharge application” to “see how much we plan to move this upward in 2006 and

2007.”

         94.   Defendants policed the conspiracy by exchanging FSC coverage data. For

example, subsequent to a meeting between the two railroads in late 2004, BNSF sent NS’s Don

Seale a report addressing FSC coverage for “all [BNSF] traffic (not solely with NS) that moved

under the price authority in the past twelve months.”

         95.   In furtherance of the conspiracy, Defendants instituted strict policies against

granting exceptions to the standard FSCs and declined to negotiate discounts on the FSCs and

overall contract rates, even though prior to mid-2003 it had been customary for the Defendants

at least to entertain such negotiations. Shippers from many different industries, some with

significant economic power, tried to negotiate the FSC percentages, but were told by the

                                                    38
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 39 of 47




Defendants (who had previously been willing to negotiate discounts on rail freight rates) that the

FSCs were “not negotiable.”

       96.     Defendants also enforced strict policies against discounting base rates to offset

the standard FSCs. For example, in an internal NS email, NS’s CMO (Don Seale) remarked, “I

want to underscore that we should not be foregoing base rate increases in return for FSC

application. That is a shell game that all product managers should not play.”

       97.     As a result of these and related policies, any negotiations with their shippers

about FSCs that took place started from the standard, supracompetitive FSC.

       98.     In addition, Defendants applied their standard FSCs uniformly to all traffic and

commodities. For example, in October of 2005, NS advised UP as follows: “We only have 1

fuel surcharge mechanism which applies to all commodities. Our corporate directive is to stay

with the standard language and avoid modifying it.”

       99.     And Defendants imposed standard FSCs on all shippers without regard to

whether the shipper had access to alternative modes of transportation. In written testimony

submitted to Congress, NS’s Chairman Moorman recognized that even so-called “captive”

shippers – shippers without access to alternative modes of transportation – have leverage in

negotiating a better rate/serve package on traffic at single served facilities. He explained:

        Most large companies have multiple rail-served facilities with some of the
        facilities served by one railroad, some facilities served by another railroad and
        some facilities served by two railroads. The customer uses its traffic at the dually
        served facilities to negotiate a better rate/service package on traffic at the single
        served facilities. That is one source of leverage. Another source is product
        competition. For example, assume we are the sole serving carrier at a chemical
        plant that ships to numerous receivers. When the receiver can use another
        product in lieu of the one produced at our solely served facility, we will lose the
        business. . . . Another major source of competition is geographic competition. . .
        . In short, even where there is only one railroad serving a facility, there are
        market factors at play. These competitive constraints are real.


                                                     39
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 40 of 47




       100.    Before the conspiracy, captive shippers could negotiate out of the FSCs. But

during the conspiracy they could not.

VI.    THE SURFACE TRANSPORTATION BOARD DECLARED DEFENDANTS’
       ACTIONS AN “UNREASONABLE PRACTICE” AND “MISLABELING”

       101.    On January 25, 2007, the STB, which regulates certain aspects of the railroad

industry, issued an administrative decision concluding that the railroads’ practice of computing

FSCs as a percentage of the base rate for rate-regulated rail freight transport was an

“unreasonable practice,” because the FSCs are not tied to the fuel consumption associated with

the individual movements to which they are applied. Rail Fuel Surcharges, STB Ex Parte No.

661 (Jan. 25, 2007). In its ruling, the STB explained that:

       After considering all of the comments, we affirm the preliminary conclusion in the
       August decision that it is an unreasonable practice to compute fuel surcharges as a
       percentage of the base rates. Because railroads rely on differential pricing, under which
       rates are dependent on factors other than costs, a surcharge that is tied to the level of the
       base rate, rather than to fuel consumption for the movement to which the surcharge is
       applied, cannot fairly be described as merely a cost recovery mechanism. Rather, a fuel
       surcharge program that increases all rates by a set percentage stands virtually no
       prospect of reflecting the actual increase in fuel costs for handling the particular
       traffic to which the surcharge is applied. Two shippers may have traffic with identical
       fuel costs, but if one starts out with a higher base rate (because, for example, it has fewer
       transportation alternatives), it will pay dramatically more in fuel surcharges.

See Surface Transportation Board Decision, Rail Fuel Surcharges (STB Ex Parte No. 661, Jan.

26, 2007) at 6 (emphasis added).

       102.    The STB’s decision addressed rate-regulated rail freight traffic only (which is not

the subject of this Complaint). The STB expressly stated that its jurisdiction did not reach rail

freight traffic under private contract or otherwise exempted from rate regulation.

       103.    As detailed above, pursuant to their conspiracy, Defendants applied the same

unreasonable FSC practices addressed by the STB to the private rail freight transportation

contracts, and other unregulated freight transport, at issue in this case.

                                                      40
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 41 of 47




VII.   THE RESULT: DEFENDANTS’ SUPRACOMPETITIVE PROFITS

       104.    Defendants reaped huge, supracompetitive profits as a result of the success of

their conspiracy. Through their agreement to coordinate on FSCs, Defendants realized billions

of dollars in revenue during the Relevant Period in excess of their actual increase in fuel costs

from the specific customers on whom they imposed the FSC.

       105.    Defendants recognized that their coordinated FSCs in fact resulted in significant

over-recovery of fuel price increases. NS, for example, recognized by July 2004 that “[c]urrent

FSC revenues exceed the relative increase in fuel costs when compared to the $23 WTI base,”

and Don Seale of NS testified that in 2005, NS’s “increase in Fuel Surcharge revenue exceeded

the increase in its diesel fuel, gasoline, and lubricant expenses.”

       106.    UP senior management instructed that fuel surcharges were not intended to be set

at “some ‘trying to make whole’ value” and UP’s CFO saw “nothing wrong with recovering at a

rate greater than 100%.” An October 2005 presentation shows UP estimated greater than 100

percent of incremental fuel cost recovery through FSCs for each of its six business groups.

       107.    BNSF’s average cost for diesel fuel in 3rd Quarter 2003 was $0.846 per gallon

and its average cost of diesel fuel for 3rd Quarter 2004 was $0.988 per gallon. Thus, BNSF’s

cost of fuel increased 14.4 percent from 3rd Quarter 2003 to 2004. In contrast, the FSC charged

by BNSF based on the HDF 3rd Quarter 2003 price was $1.46 per gallon and $1.83 per gallon in

3rd Quarter 2004, amounting to a 25.3 percent increase. As a result of this disparity in increase

percentages, shippers purchasing from BNSF paid 11 percent more than the actual price BNSF

paid for fuel from 3rd Quarter 2003 to 2004. Shippers of unregulated freight from the other

Defendants similarly overpaid during this and other periods, particularly since the inflated




                                                     41
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 42 of 47




percentage increase was applied to the entire rate at issue not merely to the fuel cost component

of that rate.

        108.    By calculating FSCs as a percentage of the shipping rate, Defendants deflected

attention from the cost savings they achieved through fuel efficiency gains. As explained in a

2007 AAR publication, Defendants’ fuel efficiency is “constantly improving.” BNSF, for

example, disclosed in 2005 that it had achieved a 9 percent improvement in fuel efficiency over

the prior ten years. In 2006, the railroads could, on average, move one ton of freight 423 miles

on one gallon of diesel fuel.

        109.    As a result, Defendants’ conspiracy worked as planned to help to remove the

competitive pressures that had kept their rates down for years. As the head of UP, James

Young, admitted in 2007, “three, four years ago [the FSCs] were really non-existent,” and “it’s

only been the last couple of years that . . . the financial returns in this business has started to

move in the right direction.”

        110.    Following Defendants’ agreement to coordinate their FSCs, Defendants’ total

revenue skyrocketed during the Relevant Period, with the Defendants reporting record revenues

and profits virtually every year. As noted above, Defendants themselves attributed these record

figures in large part to FSCs.

        111.    As result of Defendants’ conspiracy, they were able to reverse the “destructive

pricing for rail share” that led to their conspiracy. In the 2009 STB study referenced above, the

STB concluded that “inflation-adjusted rail rates increased in 2005, 2006, and 2007,”

representing “a significant change from prior years, given that inflation-adjusted rail rates

declined in every year but one from 1985 through 2004.” The STB concluded that while rising




                                                       42
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 43 of 47




fuel costs contributed to the rate increases “even after factoring out rising fuel costs, railroad

rates have risen in the last three years after falling for decades.”

       112.    And a 2010 Senate Commerce Committee Report conducted a “review of the

largest four railroads’ Securities and Exchange Commission (SEC) filings,” which it found

“show[ed] just how profitable the large rail companies have become over the last decade.

Figure 1 demonstrates that the four largest U.S. rail carriers have nearly doubled their collective

profit margin in the last ten years to 13%.” The referenced Figure 1 demonstrates that

Defendants’ profits spiked following their collective imposition of the new FSC regime

described above:




VIII. DEFENDANTS’ ANTICOMPETITIVE CONDUCT HARMED COMMERCE
      AND THE PUBLIC IN GENERAL

       113.    Defendants’ anticompetitive conduct caused shippers to pay dramatically higher

prices for rail freight transportation services and significantly increased Defendants’ profits.

Their conspiracy—not a reduction in their costs, more efficient operations, or competition—was

                                                     43
           Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 44 of 47




the source of their increased profitability. Shippers, end users, and the public were damaged as a

result.

          114.   The rail fuel surcharge, by itself, enabled Defendants to reap extraordinary

profits. Defendants over-recovered billions of dollars for their rail fuel surcharges during the

Relevant Period.

          115.   Defendants’ anticompetitive conduct was within the flow of, and substantially

affected, interstate and international commerce. Defendants sold and carried out rail shipments

in a continuous flow of interstate and foreign commerce to shippers throughout the United

States. Each Defendant used instrumentalities of interstate or foreign commerce (or both) to sell

and market rail freight transportation services. Defendants’ unlawful activities have had a

direct, substantial, and reasonably foreseeable effect on interstate and international commerce

and have denied those who ship freight of the benefits of free, open, and unrestricted

competition.

IX.       PLAINTIFF SUFFERED INJURY BY VIRTUE OF DEFENDANTS’
          ANTICOMPETITIVE CONDUCT

          116.   During the Relevant Period, Plaintiff entered into and/or paid Defendants

pursuant to private contracts or other arrangements with Defendants that contained rail fuel

surcharges that were the subject of Defendants’ anticompetitive conduct.

          117.   During the Relevant Period, Plaintiff entered into and/or paid each of the

Defendants pursuant to private contracts or other arrangements with the Defendants that

contained rail fuel surcharges that were the subject of Defendants’ anticompetitive conduct.

          118.   As a proximate result of Defendants’ unlawful conduct, combination, or

conspiracy, Plaintiff has paid supracompetitive rates to ship freight, received reduced profits

from sales of its products, experienced increased costs of doing business, and lost the benefits of

                                                     44
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 45 of 47




competition. These are the type of injuries that the antitrust laws are designed to prevent, and

Plaintiff incurred these injuries as direct purchasers of Defendants’ rate-unregulated but

pricefixed rail shipping services.

       113.    As direct purchasers of rail freight services, Plaintiff has collectively paid

millions of dollars in collusively imposed fuel surcharges since the initiation of the conspiracy

and have thereby been damages in their business and property.

                                           COUNT I
                          (Violation of Section 1 of The Sherman Act
                              And Section 4 of The Clayton Act)

       114.    Plaintiff incorporates by reference the allegations in the paragraphs above as if

they were fully set forth herein.

       115.    Defendants entered into and engaged in a contract, combination, or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, and

Section 4 of the Clayton Act, 15 U.S.C. § 15.

       116.    The contract, combination, or conspiracy resulted in an agreement,

understanding, or concerted action between and among Defendants in furtherance of which

Defendants fixed, maintained, and standardized prices for FSCs for rail freight transportation

handled through private contracts and other means exempt from regulation. Such contract,

combination or conspiracy constitutes a per se violation of the federal antitrust laws and is, in

any event, an unreasonable and unlawful restraint of trade.

       117.    Defendants’ contract, combination, agreement, understanding, or concerted

action occurred within the flow of, and substantially affected, interstate and international

commerce.




                                                     45
         Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 46 of 47




       118.    Defendants’ unlawful conduct was through mutual understandings or agreements

by, between, and among Defendants.

       119.    The contract, combination, or conspiracy has had the following effects:

               a.      Prices charged to Plaintiff for FSCs applied to unregulated rail freight

                       transportation were fixed and/or maintained at supracompetitive levels;

               b.      Plaintiff has been deprived of the benefits of free, open, and unrestricted

                       competition in the market for rail freight transportation services; and

               c.      competition in establishing the prices paid, customers of, and territories

                       for rail freight transportation services has been unlawfully restrained,

                       suppressed, and eliminated.

       120.    As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered

injury in that it has paid supracompetitive prices for FSCs applied to unregulated rail freight

transportation services during the Relevant Period.

       WHEREFORE, Plaintiff prays for relief as follows:

               (1)     That the unlawful contract, combination, and conspiracy alleged in Count
                       I be adjudged and decreed to be an unreasonable restraint of trade or
                       commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

               (2)     That Plaintiff recover compensatory damages, as provided by law,
                       determined to have been sustained by Plaintiff, and that judgment be
                       entered against Defendants on behalf of Plaintiff;

               (3)     That Plaintiff recover treble damages, as provided by law;

               (4)     That Plaintiff recover its costs of the suit, including attorneys’ fees, as
                       provided by law; and

               (5)     For such further relief as the Court may deem just and proper.




                                                      46
          Case 1:20-cv-01723-BAH Document 1 Filed 07/01/20 Page 47 of 47




                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

Dated: Philadelphia, Pennsylvania
      July 1, 2020
                                             Respectfully submitted,

                                             LAW OFFICE OF MICHAEL D. LIPUMA

                                             /s/ Michael D. LiPuma________________
                                             325 Chestnut Street, Suite 1109
                                             Philadelphia, PA 19106
                                             Phone: (215) 922-2126
                                             Fax: (215) 922-2128
                                             mlipuma@lipumalaw.com

                                             WOLLMUTH MAHER & DEUTSCH LLP

                                             /s/ Ronald J. Aranoff_______________
                                             Ronald J. Aranoff
                                             Fletcher W. Strong
                                             500 Fifth Avenue
                                             New York, New York 10110
                                             Phone: (212) 382-3300
                                             Fax: (212) 382-0050
                                             raranoff@wmd-law.com
                                             fstrong@wmd-law.com

                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP

                                             /s/ Stephen R. Neuwirth_____________
                                             Stephen R. Neuwirth
                                             Sami H. Rashid
                                             51 Madison Avenue, 22nd Floor
                                             New York, New York 10010
                                             Phone: (212) 849-7000
                                             Fax: (212) 849-7100
                                             stephenneuwirth@quinnemanuel.com
                                             samirashid@quinnemanuel.com

                                             Attorneys for Air Products and Chemicals, Inc.

                                                   47
